     Case 2:19-cv-02020-TLN-DB Document 12 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE W. HARRIS,                                No. 2:19-cv-02020-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA FORENSIC MEDICAL
      GROUP, et al.,
15
                         Defendants.
16

17

18          Plaintiff Antoine W. Harris (“Plaintiff”), a state prisoner proceeding pro se, has filed this

19   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 26, 2021, the magistrate judge filed findings and recommendations which were

22   served on Plaintiff and which contained notice to Plaintiff that any objections to the findings and

23   recommendations were to be filed within thirty days. (ECF No. 11.) No timely objections to the

24   findings and recommendations have been filed.

25          The Court has reviewed the file under the applicable legal standards and finds the findings

26   and recommendations to be supported by the record and by the magistrate judge’s analysis.

27   Accordingly, IT IS HEREBY ORDERED that:

28          1. The Findings and Recommendations filed April 26, 2021 (ECF No. 11), are
                                                       1
     Case 2:19-cv-02020-TLN-DB Document 12 Filed 08/31/21 Page 2 of 2


 1             ADOPTED IN FULL;

 2         2. This action is DISMISSED without prejudice; and

 3         3. The Clerk of Court is directed to close this case.

 4         IT IS SO ORDERED.

 5   Dated: August 30, 2021

 6

 7

 8                                      Troy L. Nunley
                                        United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
